Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 24, 2020

                                        No. 04-19-00589-CV

                              IN THE INTEREST OF M.T., a Child,

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 17-09-34741-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding


                                           ORDER

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice


        On March 17, 2020, appellee filed a motion for enforcement of the judgment pending
appeal. Appellee’s motion for enforcement of the judgment pending appeal is DENIED.


           It is so ORDERED on this 24th day of March, 2020.

                                                                      PER CURIAM



           ATTESTED TO: ____________________________
                        MICHAEL A. CRUZ,
                        Clerk of Court